SteveNS, J.,
delivered the opinion of the court.
The demurrer to the hill in this case was properly-sustained. In construing the instrument under which appellant claims title, we must look to the instrument as a whole, the entire language employed, the relation of the parties one to the other, and the objects sought to he accomplished. As we see and construe it, the instrument under review combines a contract for professional services, a power of attorney, and security for any fee or compensation to which Mr. Wright may be entitled. The full extent of appellant’s rights under this contract cannot he adjudicated in this suit, and need not here he fully indicated. The hill is solely one for partition, to maintain which appellant, as complainant in the court below, must show title. The exhibit upon which he relies is not a deed conveying to him an absolute interest in the title. If the bill had alleged a definite indebtedness by Mrs. Bowers to appellant, and sought a personal decree for such amount, and a foreclosure of security therefor, relief might have been granted. There is no alternative relief of this kind sought. If the bill had been taken as confessed, no such-relief could have been awarded by the court. In affirming the case, therefore, we do so without prejudice to the right of appellant to recover any indebtedness which Mrs. Bowers may be due him under the contract in question, and without prejudice to his right to impress any lien which this contract may give him upon the land incolved in this suit.

Affirmed.